NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ATELIERS DE LA HAUTE-GARONNE
AND F2C2 SYSTEMS SAS, 1 _
Plaintiffs-Appellants,
V.
BROETJE AUTOMATION USA INC.
AND BROETJE AUTOMATION GMBH,
Defenda,nts-Cross Appellcmts. t
2012-1038, -1077
Appea1s from the United States District Court for the
District of De1aware in case no. 09-CV-0598, Judge Le0-
nard P. Stark.
ON MOTION
ORDER
Broetje Auto1nati0n USA Inc. and Broetje Aut01na-
ti0ns Gn1bH move for a 22-day extension of tirne, until
February 16, 2012, to file their principal and response
t brief. Ate1iers De La Haute-Garonne and F2C2 Syste1ns
SAS 0ppose. Broetje replies
2
j_ _ _j_ _ ___j_,,, ny __

ATELIERS DE LA HAUTE V. BROETJE AU"TO
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted
JAN 3 1 2012
Date
cc: Scott G. Lindva11, Esq
Patriok J. Ke1leher, Esq.
s21
2
FOR THE CoURT
/s/ J an Horbaly
J an Horba1y '
C1erk
FlLED
U.S. COURT 0F APPEALS FOR
'|"HE FEDERAL CIRCU1`|'
JAN 31-2012
JAN HORBALY
ClEHK